Citation Nr: 1752263	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  17-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active duty from June 1984 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's current schizophrenia is related to service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder.  The Board finds that service connection for an acquired psychiatric disorder, diagnosed as schizophrenia, is warranted.

During the appeal period, a January 2014 VA contract examiner diagnosed schizophrenia, noting that such was initially diagnosed in 1988, less than two years after separation from service.  The examiner, a psychologist, also diagnosed the Veteran with posttraumatic stress disorder.  The examiner explained that the most prominent symptoms of the Veteran's schizophrenia (delusions and hallucinations) are based upon his military service.  The Veteran reports that during service, his commanding officer ordered him to work with a U.S. Army Criminal Investigation Command (CID) agent to identify fellow service members dealing drugs and to help the agent purchase drugs from the service members.  He further reports that he has experienced constant, severe anxiety and paranoia since the event:  stating that he so feared for his life that he was relieved from service early when the soldiers he worked against were arrested.  The Veteran's reported CID activity is highly probative as it is in step with a CID Investigative Report dated May 27, 1986, to which he has not been made privy, documenting that a CID worked with an unnamed informant to purchase drugs from a soldier in the Veteran's unit.  Additionally, the Veteran's enlistment records show that he was interested in military police work and his service personnel records show that he was transferred from his station and relieved from service early for an unidentified, nonmedical purpose on May 27, 1986, the date of the CID Investigative Report.  Since service, the Veteran has reported hearing voices, telling him to kill himself; that he lives in constant state of paranoia and frequently moves in fear of reprisal from the soldiers he worked against.  The Board finds that these reports are consistent with those documented throughout his extensive medical history of schizophrenia.

After resolving any doubt in the Veteran's favor, the Board finds that the evidence of record, namely the January 2014 examiner's opinion that the Veteran's schizophrenic symptoms are related to his military service, supports the assertion that the Veteran's current schizophrenia, initially diagnosed less than two years after separation from service, is related to service.  Accordingly, as all three elements necessary to establish service connection have been met, service connection for schizophrenia is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(d).

The Board further notes that the Veteran testified that the award of service connection for schizophrenia would satisfy his appeal of entitlement to service connection for an acquired psychiatric disorder.  See  Board hrg. (July 2017).



ORDER

Service connection for schizophrenia is granted.







 ____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


